Case 1:20-cv-24523-KMW Document 124 Entered on FLSD Docket 11/20/2020 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 20-24523-CIV-WILLIAMS/MCALILEY

   GILEAD SCIENCES, INC., GILEAD
   SCIENCES IRELAND UC,

         Plaintiffs,

   vs.

   AJC MEDICAL GROUP, INC., et al.,

         Defendants.
   _________________________________________/

                   ORDER GRANTING MOTION TO APPEAR
          PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
         ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         Pending before the Court is a Motion to Appear Pro Hac Vice for Stephanie

   Halsted, Esq., Consent to Designation, and Request to Electronically Receive Notices

   of Electronic Filing, pursuant to the Special Rules Governing the Admission and

   Practice of Attorneys in the United States District Court for the Southern District of

   Florida and Section 2B of the CM/ECF Administrative Procedures, which the

   Honorable Kathleen M. Williams referred to me. (ECF Nos. 24, 115).

         Having reviewed the Motion, the pertinent portions of the record and the

   applicable law, the Court hereby ORDERS that the Motion (ECF No. 115), is

   GRANTED. Stephanie Halsted, Esquire, may appear and participate in this action

   on behalf of Defendants United Clinical Laboratory LLC, United Pharmacy LLC,

   Community Health Medical Center LLC, Kirill Vesselov, Mikhail Vesselov and
Case 1:20-cv-24523-KMW Document 124 Entered on FLSD Docket 11/20/2020 Page 2 of 2




   Roman Shekhet. The Clerk shall provide electronic notification of all electronic

   filings to Stephanie Halsted at shalsted@lawcjb.com.

           DONE and ORDERED in chambers at Miami, Florida this 20th day of November,

   2020.

                                            ____________________________________
                                            CHRIS McALILEY
                                            UNITED STATES MAGISTRATE JUDGE

   cc:     Honorable Kathleen M. Williams
           Counsel of record
